Citation Nr: 0716376	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  91-49 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
dermatophytosis and onychomycosis of the feet and eczematous 
dermatitis of the hands, rated as 10 percent disabling prior 
to September 26, 2005.

2.  Entitlement to a higher initial evaluation for 
dermatophytosis and onychomycosis of the feet and eczematous 
dermatitis of the hands, rated as 30 percent disabling from 
September 26, 2005.

3.  Entitlement to an increased rating for status post total 
left knee replacement, currently evaluated as 30 percent 
disabling from November 1, 2003.

4.  Entitlement to an increased rating for postoperative 
residuals of left knee medial meniscectomy with degenerative 
joint disease, evaluated as 10 percent disabling prior to 
September 27, 2002.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to an increased rating for 
postoperative residuals of left knee medial meniscectomy with 
degenerative joint disease, evaluated as 10 percent disabling 
prior to September 27, 2002, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2005, the veteran did not have 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement; nor did he have ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

2.  Prior to September 26, 2005, the veteran did not have 
dermatitis or eczema that affected 20 or more percent of the 
entire body or that affected 20 or more percent of exposed 
areas; systemic therapy such as corticosteroids or other 
immunosuppressive drugs was not required for a total duration 
of six weeks or more during a 12 month period.

3.  From September 26, 2005, the veteran does not have 
dermatitis or eczema that affects 40 or more percent of the 
entire body or that affected 40 or more percent of exposed 
areas; or constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs has not been 
required during a 12 month period.

4.  Immediately before November 1, 2003, the veteran was 
awarded the maximum one year 100 percent schedular rating 
under Diagnostic Code 5055 following a knee replacement, and 
since November 1, 2003, there have not been chronic residuals 
of his left total knee replacement consisting of severe 
painful motion or weakness in the affected extremity, or 
disability analogous to limitation of extension to 30 degrees 
or 45 degrees, ankylosis, or nonunion of the tibia and fibula 
with loose motion, requiring a brace.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation than 10 
percent for dermatophytosis and onychomycosis of the feet and 
eczematous dermatitis of the hands prior to September 26, 
2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 7813-7806 
(2002, 2006).

2.  The criteria for a higher initial evaluation than 30 
percent for dermatophytosis and onychomycosis of the feet and 
eczematous dermatitis of the hands from September 26, 2005 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 7813-7806 (2006).


3.  The criteria for a disability rating in excess of 30 
percent for status post total left knee replacement from 
November 1, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 
5055 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

For the reasons discussed below, the Board concludes that the 
evidence does not support assignment of a higher evaluation 
for the skin disability, or for the knee disability before 
the knee replacement surgery.  The preponderance of the 
evidence is against these claims and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Skin.

The appeal of the skin disorder claim is from a March 1999 
rating decision granting service connection and assigning an 
initial 10 percent disability evaluation effective from the 
December 7, 1990 date of claim for dermatophytosis and 
onychomycosis of the feet and eczematous dermatitis of the 
hands.  Because this is an appeal from the initial disability 
evaluation, the possibility of staged ratings is for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

A June 2006 rating decision increased the disability 
evaluation to 30 percent from September 26, 2005.  The 
veteran is presumed to be seeking the highest possible 
rating, and so the appeal continues.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

Also, during the course of the claim, the rating criteria 
have changed.  Both sets of criteria must be considered.  
However, the new criteria may not be applied prior to their 
August 30, 2002 effective date.  The disorder is now rated 
under Diagnostic Code 7813-7806.

Under either the old rating criteria or the new rating 
criteria, for either the period prior to or from September 
26, 2005, the presence of service-connected skin disease on 
areas other than the veteran's hands and feet is not 
substantiated; rather, other disease is reported.  For 
instance, in May 2001, the veteran had complained of a rash 
all over, but he had had an allergic reaction to a 
medication.  When the case was sent to a VA examiner in March 
2004 to indicate whether skin disease on the rest of the 
veteran's body was the same dermatophytosis, onychomycosis, 
and/or eczematous dermatitis the veteran has already been 
diagnosed as having, there was no skin disease on any of the 
other parts of the veteran's body.  Rating based on 
conjecture is to be avoided, 38 C.F.R. § 4.20, and the 
durations of skin problems on other parts of the body, 
including the more proximal upper extremities (such as 
reflected by the faint scars on the veteran's lower arms on 
VA examination in November 2002) -- whatever the cause -- 
were very brief.  Additional compensation for skin disease is 
not warranted.

Diagnostic Code 7806 is the most appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  Consideration 
was given to rating scars from dermatophytosis, 
onychomycosis, and eczematous dermatitis, but no lasting 
scars are shown.

	More than 10 percent prior to September 26, 2005 

Under old Diagnostic Code 7806 (2002), a higher rating cannot 
be assigned.  A 30 percent rating is assigned for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assigned for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  The veteran indicated during his January 2001 
hearing that his skin disorder itches periodically, rather 
than constantly.  On examination in July 1998, the veteran 
had no ulceration, exudation, exfoliation, or systemic or 
nervous manifestations.  There had been an allergic reaction 
noted in late 2004 and early 2005, but after it occurred, the 
veteran no longer had itching in March 2005.  No other 
evidence indicates that it itches constantly.  

There were no lesions in August 2003, his skin was dry on 
evaluation in January 2004, there was no rash on examination 
in April 2004, and the veteran's skin was warm and dry in May 
2004.  These notations and the absence of exudation on 
examination in March 2005 are more probative about whether 
there is constant exudation than the veteran's January 2001 
testimony (T. 20) that it seems like he has weeping all the 
time.  Moreover, neither extensive lesions nor marked 
disfigurement are shown.  Photographs the veteran submitted 
in July 1998 do not depict either, there were no lesions on 
evaluation in August 2003, and on VA examination in November 
2002, it was reported that there was no disfigurement except 
that one fingernail was disfiguring.  Additionally, the only 
ulceration shown was of the area between the left toe webs in 
March 2004.  There were not any systemic or nervous 
manifestations then, and it was not exceptionally repugnant.  
While the veteran may be very self conscious of his 
condition, as he stated in his May 1999 VA Form 9, this is 
not the criteria.  The criteria for a 30 percent or higher 
rating under old Diagnostic Code 7806 are not met.

Under new Diagnostic Code 7806 (2006), a rating higher than 
10 percent cannot be assigned from August 2002 to September 
26, 2005.  A 30 percent rating can be granted for dermatitis 
or eczema that affects 20 to 40 percent of the entire body or 
20 to 40 percent or more of the exposed areas, or if systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during the past 12 month period.  A 60 
percent rating requires a larger percentage of either the 
whole body or exposed areas to be affected or a longer 
duration for systemic therapy.

The veteran did not have 20 or more percent of his entire 
body or 20 or more percent of exposed areas affected between 
August 2002 and September 26, 2005.  The November 2002 
examination showed only a 6 by 2.5 centimeter patch on the 
left hand, hyperpigmentation measuring 6 by 3 centimeters on 
the left wrist, hyperpigmentation of the dorsum of the big 
toes, hyperpigmentation of the dorsolateral right hand, a few 
scattered lesions on the veteran's lower arms, and one 
fingernail affected.  In February and August 2003, there were 
no lesions.  In October 2003 they were confined to the left 
hand and feet, and in January 2004 there was only 
interdigital tinea.  February 2004 findings were on the left 
foot.  March 15, 2004 findings were on the left hand and 
nails.  The March 22, 2004 examination showed only a 10 by 10 
centimeter area on the veteran's dorsal left hand.  There 
were only a group of raised tiny bumps on the medial and 
lateral aspect of the left ankle and on the medial aspect of 
the right ankle.  Only the left toe webs were affected.  

There was no rash in April 2004.  Interdigital problems were 
reported in November 2004.  On September 21, 2005, there were 
tinea pedis and onychomycosis.  On September 25, 2005, the 
veteran's feet and right lateral malleolus were affected.  
Additionally, he did not have systemic therapy.  There is an 
argument in March 2007 that the veteran should be rated 
higher because steroids were prescribed.  However, the rating 
criteria do not permit a higher rating based on the 
administration of mere topical corticosteroids.  They must be 
systemic.  The criteria for a higher rating under new 
Diagnostic Code 7806 are not met.

	More than 30 percent from September 26, 2005 

Under new Diagnostic Code 7806 which is effective August 30, 
2002, a higher rating cannot be assigned.  For a 60 percent 
rating, there would have to be dermatitis or eczema that 
affected 40 or more percent of the entire body or that 
affected 40 or more percent of exposed areas; or constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during a 12 month 
period.

More than 40 percent of the entire body or more than 40 
percent of exposed areas is not affected.  On examination in 
March 2006, there were only left lateral hand and nail 
abnormalities.  Moreover, there is not constant or near-
constant systemic therapy required.  As noted above, the 
veteran's representative argued in March 2007 that the 
veteran should be rated higher because corticosteroids were 
prescribed; however, the rating criteria provide a higher 
rating based on systemic therapy.  In this case, the veteran 
has been administered topical corticosteroids, not systemic 
corticosteroids.  The criteria for a 60 percent rating under 
new Diagnostic Code 7806 are not met.

Left knee from November 1, 2003.

As noted above, the issue concerning the postoperative 
residuals of left knee medial meniscectomy with degenerative 
joint disease, evaluated as 10 percent disabling prior to 
September 27, 2002, is the subject of the Board's remand 
instructions, which are below.  

The veteran had a left total knee replacement on September 
27, 2002.  His original appeal for a rating higher than 10 
percent continues even though he was assigned a 100 percent 
schedular rating under Diagnostic Code 5055 from September 
27, 2002 until November 1, 2003, and a 30 percent rating from 
November 1, 2003 in a September 2005 rating decision.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The veteran's left knee surgery was on September 27, 2002 
according to VA outpatient treatment records.  The 100 
percent schedular rating under Diagnostic Code 5055 was 
properly assigned for one year following the implantation of 
the prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Thereafter, the minimum schedular 30 percent rating has been 
assigned.

Following the one-year total schedular rating, Diagnostic 
Code 5055 provides a minimum 30 percent rating, and a 60 
percent rating for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  
Intermediate degrees of residual pain, weakness, or 
limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.

The veteran does not have chronic residuals consisting of 
severe painful motion or weakness in the left lower 
extremity, which would support a 60 percent rating under 
Diagnostic Code 5055.  Although, in August 2005, the veteran 
had complaints including 10/10 flare-ups on walking 75 yards, 
and an abnormal gait and stance were shown, the examination 
showed no heat, swelling, or crepitus, and the veteran had 
full extension and flexion to 115 degrees even though X-rays 
showed soft tissue swelling in the left knee.  Multiple 
repetitions of flexion and extension by the examiner, 
moreover, produced no sign of a further decrease in the range 
of motion earlier found by the examiner.  Also, motor was 5/5 
in the veteran's lower extremities.  Similarly, the 2006 
examination does not support a 60 percent rating.  The 
veteran had a normal gait.  There was no muscle weakness, 
atrophy, or spasm.  No joint swelling, effusion, or 
tenderness was present.  Comparative measurements of the 
right and left mid-thigh and mid-calf were equal, and 
coordination and balance were normal.

The Board has also considered whether an intermediate rating 
is warranted by analogy under Diagnostic Codes 5256, 5261, or 
5262, and concludes that it is not.  The veteran's left knee 
exhibited range of motion from 0 to 110 degrees on 
examination in 2006.  Thus, a higher rating is not supported 
by analogy using Diagnostic Code 5261, for limitation of 
extension, or Diagnostic Code 5256, for ankylosis.  There is 
also no nonunion of the tibia and fibula with loose motion, 
requiring a brace, so as to support a 40 percent rating using 
Diagnostic Code 5262.

Extraschedular Rating.  

The Board has considered whether to refer the skin 
disability, or the left knee disability prior to the left 
knee replacement surgery, for extraschedular consideration.  
There has been testimony about the impact of the veteran's 
skin and left knee disabilities on his employment.  However, 
the Board finds that there has not been marked interference 
with employment due to the disabilities during the rating 
periods at issue.  Instead, the veteran was accommodated at 
work before the current portion of the knee rating period 
being decided, and had been able to work despite his 
disorders, as shown by his January 2001 testimony.  The 
Social Security Administration found the veteran was still 
able to work despite a number of disabilities in 2002, and 
since then, the veteran's skin and left knee clinical 
findings have been good, including since the knee replacement 
operation.  The clinical findings during the 2005 and 2006 
examinations contradict marked interference with employment 
due to the left knee disability, including due to the 
complained of flare-ups on use.  Flare-ups were tested for 
and found to not be present on VA examination in August 2005.  
Moreover, the veteran reported that he has not tried to 
obtain employment since February 2002.  Additionally, there 
have not been frequent periods of hospitalization.  This case 
is not appropriate for referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in October 2002, May 2003, February 
2004, July 2005, and June 2006 letters.  The Board 
acknowledges that these letters were sent to the veteran 
after the July 1991 and March 1999 decisions that are the 
basis for this appeal.  In this case, however, the 
unfavorable RO decisions that are the basis of this appeal 
were already decided - and appealed -- by the time the 
current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, at 120 (2004), that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  Notice was provided 
before the last supplemental statement of the case.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in June 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  While this was after 
the initial adjudication, it cured any notice and assistance 
deficiencies concerning effective date and/or degree of 
disability because the veteran was given an opportunity to 
submit evidence after it and there was a subsequent 
adjudication in October 2006 at the RO. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the veteran in 1992, 1998, 2002, 2004, 
2005, and 2006 and obtained  Social Security Administration 
records.  VA has satisfied its assistance duties.  The Board 
finds that the September 2003 remand to have an examiner 
indicate whether or not the veteran's skin disorder affects 
function causes limitation of motion did not obligate the 
examiner to do that.  Instead, he was told he should do it.  
The claim can be decided at this time and fishing expeditions 
are not required.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

A higher initial evaluation for dermatophytosis and 
onychomycosis of the feet and eczematous dermatitis of the 
hands, rated as 10 percent disabling prior to September 26, 
2005, is denied.

A higher initial evaluation for dermatophytosis and 
onychomycosis of the feet and eczematous dermatitis of the 
hands, rated as 30 percent disabling from September 26, 2005 
is denied.

An increased rating for status post total left knee 
replacement, currently evaluated as 30 percent disabling from 
November 1, 2003, is denied.


REMAND

The remaining issue is the evaluation of the service-
connected left knee disability prior to knee replacement 
surgery in September 2002, after which the service-connected 
disability was evaluated under Diagnostic Code 5055, as 
discussed above.

The appeal concerning the service-connected left knee 
disability arose from the July 1991 rating decision that 
denied the December 1990 claim for an increased rating.  In 
its February 1994 decision denying an increased rating, the 
Board noted that the Board had denied service connection in 
November 1968 for left knee disability other than 
postoperative residuals of medial meniscectomy, and that the 
veteran had claimed service connection for left knee 
arthritis in September 1991.  The Board referred the 
September 1991 claim to the RO for appropriate action.

The Court, in its November 1996 decision, held that the Board 
erred in rendering a final decision on the left knee 
increased rating claim, as the claim for service connection 
for arthritis of the left knee was inextricably intertwined 
with the increased rating issue.  The Board, therefore, in 
August 1997, remanded the appeal, in part to have the RO 
adjudicate the issue of entitlement to service connection for 
left knee arthritis.  In a March 1999 rating decision, the RO 
amended the diagnosis of the veteran's service connected 
disability of postoperative residuals of medial meniscectomy 
to include degenerative joint disease, and continued the 10 
percent rating for the left knee disability, which had been 
in effect from 1967.

In August 1992, the RO had received an October 4, 1991 
private hospital report of arthroscopy for left knee 
degenerative changes, and treatment records from Dr. Fishman 
showing that the veteran was in an off-duty status following 
that surgery, until he was returned to work status on 
December 16, 1991.  The provisions of 38 C.F.R. § 3.157 
(2006) permit the private medical record to be accepted as an 
informal claim.  But the RO has never addressed whether a 
temporary total rating should be assigned under 38 C.F.R. 
§ 4.30 for convalescence following the arthroscopic surgery 
performed in October 1991.

In EF v. Derwinski, 1 Vet. App. 324, 326, the Court noted 
that VA has a non-adversarial claims process, and indicated 
that VA's duty to assist must extend to include issues raised 
in all documents or oral testimony submitted prior to a Board 
decision.  In AB v. Brown, 6 Vet. App. 35 (1993), the Court 
indicated that the veteran is presumed to be seeking the 
maximum rating, and that unless it is granted, when there is 
an appeal, the matter remains on appeal.  

The Board considers the possibility of assignment of a 
temporary total rating under 38 C.F.R. § 4.30 to be 
inextricably intertwined with the current claim, which 
entails addressing extraschedular matters, Bagwell v. Brown, 
9 Vet. App. 337, 339-40 (1996).  There is a preference 
against piecemeal adjudication.  Before the matter of 
assignment of an extraschedular rating for the 
service-connected left knee disability prior to the total 
knee replacement surgery can be addressed, the question of 
assignment of a rating under 38 C.F.R. § 4.30 should be 
addressed because extraschedular ratings are to be considered 
only after schedular remedies have been exhausted, 
38 C.F.R. § 3.321(b)(1), and paragraph 30 benefits are a 
schedular remedy.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the matter 
of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30 based on 
the veteran's left knee surgery in 
October 1991 and notify the veteran of 
its decision and of his appeal rights 
with respect to it.  The veteran should 
be advised that to perfect an appeal of 
the RO's decision on that claim, he must 
file a notice of disagreement with it, 
and then timely perfect his appeal after 
a statement of the case is issued.  

2.  If the benefits currently being 
contested remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.


When the above action has been completed, at a minimum, the 
left knee increased rating claim for the period before 
September 27, 2002 should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


